
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Sires (for
			 himself, Ms. Schwartz,
			 Mr. Moore of Kansas,
			 Mr. Crowley,
			 Mr. Chandler,
			 Ms. Pingree of Maine,
			 Mr. Holt, Mr. Brady of Pennsylvania,
			 Mrs. Maloney,
			 Mr. McGovern,
			 Ms. Sutton,
			 Ms. Moore of Wisconsin,
			 Mr. Wilson of Ohio,
			 Mr. Burton of Indiana,
			 Mr. Grijalva,
			 Mrs. Capps,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Woolsey,
			 Mr. Sherman,
			 Mr. Driehaus,
			 Mr. Courtney,
			 Mr. Hall of New York, and
			 Mr. Carney) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Postal Service should discontinue the
		  practice of contracting out mail delivery services.
	
	
		Whereas letter carriers of the United States Postal
			 Service provide mail delivery service to over 144,000,000 homes and businesses
			 across the Nation;
		Whereas the contracting out of mail delivery services is
			 being increasingly promoted by the Postal Service as a key business strategy
			 for its core function;
		Whereas by contracting out letter carrier positions, the
			 Postal Service is bypassing the hiring process that ensures that only qualified
			 people handle America’s mail;
		Whereas the contracting out of mail delivery services
			 limits the ability of the Postal Service to prevent, investigate, and prosecute
			 mail theft, mail fraud, and other illegal uses of the mail; and
		Whereas the protection of our mail delivery services is a
			 vital component of our national security: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States Postal Service should discontinue the
			 practice of contracting out mail delivery services.
		
